Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the Notice of Allowance filed 1/3/2022. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/21/2022 was filed in conjunction with the Request for Continuation. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The IDS cites an International Search Report and Written Opinion for International Application Serial No. PCT/US2021/054232. Specifically, the Written Opinion maps U.S. PGPUB No. 2012/0072628 (hereafter, Crockett) to the claimed limitations of the aforementioned PCT.

Upon reviewing the Crockett reference, the Examiner finds the following similarities and differences with respect to the claimed invention of the instant application.

Crockett teaches (Paragraphs 28 and 29, Figures 4-6) that each slave device will comprise a fixed memory address that is read-only and includes a unique identification code for the slave device. The master device 20 issues instructions via the MOSI line with an ID code of the slave it wishes to communicate with. Multiplex slave 30 recognizes the ID code and drives a slave select (SS) line for the slave device that corresponds to said ID code. Therefore, a slave device will only respond when the MOSI includes its unique ID code and the SS signal is active (logic low).

The claimed invention is similar to Crockett in that it uses an identifier to indicate which slave (chiplet) it wishes to communicate with. However, Crockett does not teach that the chip select (/SS for Crockett) interface is in an always-active state, as required by the independent claims.

Crockett does not teach the slave select signal being in an “always-active state”. Instead, each of Figures 4-6 discloses one of the following conditions being necessary in order for a slave select interface of a slave device to be “active”: 1. (Figure 4) The /SS from the master must be logic low (active) and the ID code transmitted via MOSI must match the respective slaves ID Code, which for non-multiplex slaves, would then require a logic low SS signal to be output from the multiplex slave 30, thereby feeding two logic low signals to the OR gate 46, and putting the /SS 44 in an active state. 2. (Figure 5) Similar to Figure 5 with the addition of a second multiplex slave. 3. (Figure 6) Similar to Figure 4 except the OR gate is removed and the /SS interface from the non-multiplexed slaves is issued only from the multiplex slave.

-	Although the Crockett reference is not considered to read upon the claims, upon further considering the prior art in view of the IDS, a new reference, Tetzlaff, has been discovered and the claims, save for Claim 14, have been rejected below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tetzlaff et al. U.S. Patent No. 5,928,345.

Per Claim 1, Tetzlaff discloses:
an apparatus (100) comprising: a primary chiplet (microprocessor 200) coupled to multiple secondary chiplets (Col. 3 lines 36-48; slave nodes 204-212) using a serial peripheral interface (SPI) interface configured for an SPI protocol (Bus 200; Col. 2 last paragraph), the primary chiplet configured as an SPI primary device (Column 3 lines 32-35);
and a first selected chiplet of the multiple secondary chiplets, wherein the first selected chiplet comprises a chip select interface provided in an always-active state (Col. 4 lines 49-65, Col. 8 lines 29-34; The CS signal can be permanently tied active.);
wherein the primary chiplet is configured to: send a first message using a first communication channel in the SPI interface (Col. 7 lines 46-47; Master 200 sends commands to the slave nodes using MOSI line.),
wherein the first message comprises: a first command field indicating an instruction for the first selected chiplet of the multiple secondary chiplets, the first selected chiplet configured as an SPI secondary device (Col. 5 lines 47-67, Figure 3; The first byte of the command on the MOSI data line is the INSTRUCTION. Col. 6 first paragraph; The instruction comprises a command indication using two bits to indicate write, read, status condition, or broadcast object.);
and a first chiplet identification field indicating the first selected chiplet of the multiple secondary chiplets (Col. 5 lines 47-67 and Col. 6 lines 1-32, Figure 3; Bits 0-4 of the INSTRUCTION represent the node/object address for the slave device that is targeted by master 200.).

Per Claim 2, Tetzlaff discloses the apparatus of claim 1, wherein the primary chiplet is configured to: send a second message using the first communication channel in the SPI interface, wherein the second message comprises: a second command field indicating an instruction for a second selected chiplet of the multiple secondary chiplets, the second selected chiplet configured as an SPI secondary device; and a second chiplet identification field indicating the second selected chiplet, wherein the first and second chiplet identification fields comprise different information (Please refer to the above rejection of Claim 1. Multiple slave devices 204-212 are present and a message to a different slave device than referred to in Claim 1 would include a different node/object address.).

Per Claim 3, Tetzlaff discloses the apparatus of claim 2, wherein the primary chiplet is configured to send the first message and the second message without updating a status of a chip select signal on a chip select communication channel in the SPI interface (Col. 4 lines 49-65, Col. 8 lines 29-34; The CS signal can be permanently tied active.).

Per Claim 4, Tetzlaff discloses the apparatus of claim 1, further comprising the first selected chiplet, wherein the first selected chiplet is decoupled from, or is configured to disregard information on, a chip select communication channel in the SPI interface (Col. 4 lines 49-65, Col. 8 lines 29-34).

Per Claim 5, Tetzlaff discloses the apparatus of claim 1, wherein each of the multiple secondary chiplets is configured as a respective SPI secondary device, and wherein each of the multiple secondary chiplets comprises a respective chip select interface in the always-active state (Col. 4 lines 49-57, Col. 8 lines 29-34; The CS signal can be permanently tied active.).

Per Claim 6, Tetzlaff discloses the apparatus of claim 1, wherein, in response to receiving the first message and before preparing a responsive message to the first message, the first selected chiplet is configured to determine whether the first chiplet identification field of the first message corresponds to an identification of the first selected chiplet (Col. 6 line 47 – Col. 6 line 32, Col. 7 lines 30-58; Slave nodes will only respond to a message if it is addressed to its respective node/object address.).

Per Claim 7, Tetzlaff discloses the apparatus of claim 6, wherein, in response to receiving the first message from the primary chiplet, each of the multiple secondary chiplets is configured to determine whether to prepare a response to the first message based on information from the first chiplet identification field (Col. 6 line 47 – Col. 6 line 32, Col. 7 lines 30-58; Slave nodes will only respond to a message if it is addressed to its respective object address.).

Per Claim 8, Tetzlaff discloses the apparatus of claim 1, wherein the first message further comprises a register address field of the first message, the register address field including one or more bits set to indicate an address of a memory register on the first selected chiplet (Col. 7 lines 30-45; “memory location”).

Per Claim 9, Tetzlaff discloses the apparatus of claim 8, wherein the command field of the first message indicates a write instruction for the first selected chiplet, and the first message further comprises a data field, and data in the data field is configured to be stored in a location corresponding to the register address field of the first message (Col. 7 lines 30-45; write command and memory location; Col. 5 lines 46-67, Figure 3; DATA1 and DATA2 are data fields.).

 Per Claim 10, Tetzlaff discloses the apparatus of claim 9, wherein in the first message, the data field immediately follows the first chiplet identification field, and the first chiplet identification field immediately follows the command field (Figure 3 discloses the INSTRUCTION, EXTADR, DATA1, and DATA2 bytes. Figure 4 further discloses the contents of the INSTRUCTION byte to comprise a COMMAND, followed by the ADDRESS, and Figure 3 shows that the DATA1 data byte follows the instruction and/or the extendable address.).

Per Claim 11, Tetzlaff discloses the apparatus of claim 8, wherein the command field of the first message indicates a read instruction for the first selected chiplet (Col. 7 lines 30-45; “read command”).

Per Claim 12, Tetzlaff discloses a system comprising:
a primary chiplet (microprocessor 200) coupled to multiple secondary chiplets (Figure 2; slave nodes 204-212),
the primary chiplet configured to provide a clock signal (shift clock (SCK));
and a first selected chiplet of the multiple secondary chiplets, the first selected chiplet configured to communicate with the primary chiplet using an interface configured to use a serial peripheral interface (SPI) protocol (Col. 2 last paragraph, Figure 2; Any of devices 204-212 and Bus 200);
wherein the primary chiplet is configured to perform operations comprising: send the clock signal to the first selected chiplet (Figure 3; SCK); send a first message to the first selected chiplet using the interface (Col. 7 lines 46-47; Master 200 sends commands to the slave nodes using MOSI line).,
wherein the first message comprises: a command field including one or more bits to enable the primary chiplet to access memory registers on the first selected chiplet; a register address field including one or more bits to address a particular memory register on the first selected chiplet (Col. 5 lines 47-67, Figure 3; The first byte of the command on the MOSI data line is the INSTRUCTION. Col. 6 first paragraph; The instruction comprises a command indication using two bits to indicate write, read, status condition, or broadcast object. Col. 7 lines 30-45; “memory location”);
and a first chiplet identification field indicating the first selected chiplet of the multiple secondary chiplets (Col. 5 lines 47-67 and Col. 6 lines 1-32, Figure 3; Bits 0-4 of the INSTRUCTION represent the node/object address for the slave device that is targeted by master 200.);
wherein the first selected chiplet comprises a chip select interface provided in an always-active state (Col. 4 lines 49-65, Col. 8 lines 29-34; The CS signal can be permanently tied active.).

Per Claim 13, Tetzlaff discloses the system of claim 12, wherein the primary chiplet is configured to send a chip select signal to the multiple secondary chiplets (Col. 4 lines 49-57, Col. 8 lines 29-34; The CS signal can be permanently tied active.), and wherein each of the multiple secondary chiplets is configured to determine whether to respond to the first message based on information in the first chiplet identification field (Col. 6 line 47 – Col. 6 line 32, Col. 7 lines 30-58; Slave nodes will only respond to a message if it is addressed to its respective node/object address.).

Per Claim 16, Tetzlaff discloses the system of claim 12, further comprising a second selected chiplet of the multiple secondary chiplets, the second selected chiplet configured to communicate with the primary chiplet using the interface; wherein the primary chiplet is further configured to perform operations that include sending a second message to the second selected chiplet using the interface, wherein the second message comprises a second chiplet identification field and the second chiplet identification field corresponds exclusively to the second selected chiplet (Please refer to the above rejection of Claim 12. Multiple slave devices 204-212 are present and a message to a different slave device than referred to in Claim 12 would include a different node/object address.).

Per Claim 17, Tetzlaff discloses the system of claim 12, wherein the first selected chiplet is decoupled from, or is configured to disregard information on, a chip select communication channel in the interface coupling the primary chiplet and the multiple secondary chiplets (Col. 4 lines 49-65, Col. 8 lines 29-34).

Per Claims 18 and 19, please refer to the above rejection of claims 1 and 2 as the limitations are substantially similar and the mapping of the Tetzlaff reference is equally applicable.

Per Claim 20, Tetzlaff discloses the method of claim 18, further comprising, at the secondary chiplet, conditioning a response on information in the first chiplet identification field and on information on a chip select portion of the SPI bus (Col. 7 lines 30-45; A READ command issues from the host to a slave device will result in a slave device reading information (conditioning a response).).


Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Claim 14 recites: “The system of claim 12, wherein the primary chiplet is configured to concurrently send: a first chip select signal to the first selected chiplet, and a different second chip select signal to each of the other secondary chiplets.”

This distinguishes over the prior art because Tetzlaff discloses a single chip select signal (CS) that is provided to each of the slave devices, wherein the CS signal can be permanently tied active or can be eliminated (Col. 4 lines 49-65). Therefore, Tetzlaff discloses the use of a single CS signal in order to overcome the drawbacks of a plurality of separate CS signals as they discuss in the background section (Col. 1 lines 50-55).

With this modification over the prior art established, it would not have been obvious to one having ordinary skill in the art to modify Tetzlaff to comprise the plural chip select signals that would be necessary to implement the primary chiplet concurrently sending different chip select signals to each of a primary and secondary chiplets, as presented in Claim 14.

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-36423642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2185